Exhibit 10.2 EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of the 22nd day of April, 2010 (“Effective Date”), by and between HELIX WIND, CORP., a Nevada corporation (“Helix” or “Company”), and KEVIN CLAUDIIO (“Executive”), and is made with reference to the following considerations and terms: I. Recitals. A.As of the December 1, 2008, Employee has been employed by Company as the Chief Financial Officer and entered into an Employment Agreement effective that date.The Company and Executive desire for this Agreement to supersede and replace the Previous Agreement. B.To foster loyalty to the Company, to free Executive from any day-to-day concerns about job security with the Company, and to encourage Employee to devote his or her undivided attention and energy to furthering the interests of the Company, it is desirable that Executive shall have an employment contract with the Company, and that Executive shall thus have a greater expectation of either continuing employment or a compensating severance payment for a finite period into the future than Executive would have under a strictly at-will employment status with the Company. C.In light of the foregoing promises, and in consideration of the mutual covenants contained herein and other valuable consideration the receipt and sufficiency of which is hereby acknowledged, the Company and Executive (each individually, a “Party”, and collectively, the “Parties”) hereby agree as follows: II. Employment Term and Duties. A.Initial Term.Company agrees to employ Executive, and Executive hereby accepts such employment in accordance with the terms of this Agreement, commencing on the Effective Date and ending on the third year anniversary of the Effective Date (“Initial Term”), unless this Agreement is earlier terminated as provided herein. 1.Automatic Extensions.Unless terminated earlier, this Agreement shall be automatically extended for additional periods of three (3) years each (an “Additional Period”) at the end of the Initial Term and any Additional Period of this Agreement. The term of this Agreement shall include any Additional Period for which this Agreement has been automatically extended. 1 of 11 III. Duties and Responsibilities of Executive. A.Performance of Duties.Executive shall serve as the CFO of the Company and, as such, he shall perform all duties commonly incident to such office.Executive shall lead the company’s SEC filing requirements by quarter and on an annual basis ensuring compliance and timely submittals of all required reports plus S-1 registration statement, S-8 Option Plan filing, and all SOX Compliance and related filings.Executive will interface with legal counsel and audit firms to satisfy Company requirements and filing deadlines.Executive will work closely with Investment Banking Firm and outside investors in support of all capital raises for the Company.
